Title: Enclosure: Resolutions on Neutrality and Friendship with France, [ca. 27 August 1793]
From: Madison, James
To: Jefferson, Thomas


EnclosureResolutions on Neutrality and Friendship with France

[ca. 27 Aug. 1793]

It being considered that, ‘tis at all times the right and at certain periods the duty of the people to declare their principles and opinions on subjects which concern the Natl. interest; that at present conjuncture this duty is rendered the more indispensable by the prevailing practice of declaratory resolutions in places where the inhabitants can more easily assemble and consult than in the Country at large, and where interests views and political opinions different from those of the great body of the people, may happen to predominate, whence there may be danger of unfair and delusive inferences concerning the true and general sense of the people; It being also considered that under the disadvantage a great proportion of the people labor in their distant and dispersed situation from the want of timely and correct knowledge of particular incidents and the conduct of particular persons connected with public transactions, it is most prudent and
 
safe, to wait with a decent reserve for full and satisfactory information in relation thereto, and in public declarations to abide by those great principles, just sentiments and established Truths which can be little affected by personal or transitory occurrences.
Therefore as the sense of the present Meeting 
Resolved
That the Constin. of the U. S. ought to be firmly and vigilantly supported against all direct or indirect attempts that may be made to subvert or violate the same.
That as it is the interest of U. S. to cultivate the preservation of peace by all just and honorable means, the Ex. Authy. ought to be supported in the exercise of its constitutional powers and functions for enforcing the laws existing for the purpose.
That the eminent virtues and services of our illustrious fellow Citizen G.W. P. of U.S. entitle him to the highest respect and lasting gratitude of his Country, whose peace liberty and safety must ever remind it of his distinguished agency in promoting the same.
That the eminent and generous aids rendered to the U. S. in their arduous struggle for liberty, by the Fr. Nation, ought ever to be remembered and acknowledged with gratitude, and that the spectacle exhibited by the severe and glorious Contest in which it is now engaged for its own liberty, ought and must be peculiarly interesting to the wishes, the friendship and the sympathy of the people of America.
That all attempts which may be made in whatever form or disguise to alienate the good will of the people of Amera. from the cause of liberty and Republican Government in F. have a tendency to weaken their affection to the free principles of their own Government and manifest designs which ought to be narrowly watched and seasonably counteracted.
That such attempts to disunite nations mutually attached to the cause of liberty, and viewed with unfriendly eyes by all who hate it, ought more particularly to be reprobated at the present crisis, when such vast efforts are making by a combination of Princes and nobles to crush an example that may open the eyes of all mankind to their natl. and political rights.
That a dissolution of the honorable and beneficial connection between the U. S. and F. would obviously tend to forward a plan of connecting them with G.B. as one great leading step towards assimilating our Government to the form and spirit of the British Monarchy; and that this apprehension is greatly strengthened by the active Zeal displayed by persons disaffected to the Amn. Revn. and by others of known Monarchical principles, in propagating prejudices against the French Nation and Revolution.
